        Law Offices of Sara L. Bloom
        1120 Huffman Rd. Ste 24-785
        1\nchorage,AJC. 99515
        (907) 519-3613
        f(907) 345-8570
        sara(a)907lawver.com


                IN THE SUPERIOR COURT OF THE STATE OF ALASKA

                       SECOND JUDICIAL DISTRICT AT UTQIAGVIK


        ELIZABETH MADSEN AND                       )
        KATRINA MADSEN,                            )
                                                   )
             Plaintiffs,                           )
                                                   )    Case No. 2BA-18-00252 CI
                v.                                 )
                                                   )
       NORTH SLOPE BOROUGH,                        )
       ROSEMARIE HABEICH, ELLEN                    )
       SOVALIK, AND FORREST                        )
       ("DEANO") OLEMAUN, in                       )
       their official and individual capacities,   )
                                                   )
               Defendants.                         )
                                                   )

                                    AMENDED COMPLAINT

                Plaintiffs, Elizabeth ("Liz") Madsen and Katrina Madsen (collectively

        referred to as Plaintiffs), by and through undersigned counsel, files their Amended

       Complaint against the North Slope Borough ("NSB"), and Rosemarie Habeich

       ("Defendant Habeich"), Ellen Sovalik ("Defendant Sovalik"), and Deano Olemaun

       ("Defendant Olemaun"), in their official and individual capacities and state as

        follows:
Elizabeth Madsen, eta/. v. NSB, eta/.
2BA-18-00252 CI
Amended C omplaint

         Case 2:19-cv-00001-TMB Document 1-1 Filed 01/04/19 Page 1 of 13
    I.       Parties

            1. Plaintiff Liz Madsen is over the age of eighteen and is a resident of

                Utqiagvik, Alaska and the mother of Katrina Madsen.

            2. Plaintiff Katrina Madsen is eighteen years old and lives with her mother in

                Utqiagvik, Alaska.

            3. Defendant North Slope Borough is a governmental entity in Utqiagvik,

                Alaska that operates as a Borough.

            4. Defendant Habeich is employed with the NSB as the Director of the Health

                Department for the North Slope Borough.

            5. Defendant Sovalik is employed with the NSB and is Deputy Director of the

                Department of Health and Social Services for the North Slope Borough.

            6. Defendant Olemaun is employed with the NSB and is the Chief

                Administrative Officer for the North Slope Borough.

    II.     Jurisdiction and Venue

            7. This is a civil action for compensatory and punitive damages as well as for

                costs and other remedies for losses incurred by Plaintiffs as a result of

                Defendant' s actions that took place in Utqiagvik, Alaska by failing to house

                Plaintiffs in a nonhazardous environment, by failing to remedy the hazardous

                condition, and retaliating against Plaintiff Liz Madsen for complaining to




Elizabeth Madsen, et a/. v. NSB, et a/.                                                         2
2BA-18-00252 Cl
Amended Complaint

          Case 2:19-cv-00001-TMB Document 1-1 Filed 01/04/19 Page 2 of 13
                  North Slope Boroughs Risk Management, Public Works Department

                  ("PWD"), and Law departments regarding safety violations, and in violation

                  of AS § 18.60.08 and/or the North Slope Borough Municipal Code

                  ("NSBMC") § 2.20.420 (Whistleblowing), by taking her out of her job and

                  placing her on investigative leave, then giving her a Notice of Contemplative

                  Discharge with the intention of terminating her employment, a breach of the

                  implied covenant of good faith and fair dealing, and a violation ofFMLA for

                  not being provided FMLA and being retaliated against for requesting leave

                  under the Family Medical Leave Act (FMLA).

             8. The Superior Court has jurisdiction over this matter pursuant to

                  AS§ 09.05.015 and NSBMC § 2.20.420(H)(3) and pendant federal claims.

             9.   Plaintiffs request that venue be changed to the Third Judicial District at

                  Anchorage to avoid prejudice against Plaintiffs.

    III.     Facts

             10. On July 19, 2016, Plaintiff Liz Madsen was hired by the NSB as a Program

                  Manager for the Department of Health and Human Services.

             11. In July 2016, the NSB placed Plaintiffs in housing located at 277 Pisokak

                  Street, Utqiagvik, Alaska.

             12. As a result of the hazardous living conditions, Plaintiffs requested that they

                  be relocated to a home that did not contain mold.




Elizabeth Madsen, et al. v. NSB, et a/.                                                           3
2BA-l8-00252 Cl
Amended Complaint

           Case 2:19-cv-00001-TMB Document 1-1 Filed 01/04/19 Page 3 of 13
            13. The NSB relocated Plaintiffs to another home located at 5306 Laura

                 Madison Street, Utqiagvik, Alaska.

            14. This home previously contained toxic mold that was not remediated.

            15. Plaintiffs started having health issues as a result of toxic mold in the home.

            16. Plaintiffs complained to various departments within the NSB including PWD

                 and the Mayor' s Office to remedy the situation, but the NSB failed to take

                 any action.

            17. As a result of the dangerous condition, Plaintiffs developed serious and

                 permanent health issues.

            18. Plaintiff Liz Madsen also complained to the PWD and the Mayor's Office

                 regarding several other safety concerns including the fatal monoxide leak

                 involving the building that she worked in and managed.

            19. As a result of reporting, the NSB through the actions of Defendants Habeich,

                 Sovalik, and Olemaun improperly removed Plaintiff Liz Madsen from her

                job and placed Plaintiff Liz Madsen on investigative leave; and after three (3)

                 months on investigative leave, gave her a notice of contemplated discharge.

            20. Defendant through its employees including Defendants Habeich, Sovalik, and

                 Olemaun disparaged Plaintiff Liz Madsen to others, harming her reputation

                 and financial well- being.




Elizabeth Madsen, et a/. v. NSB, eta/.                                                           4
2BA-18-00252 Cl
Amended Complaint

         Case 2:19-cv-00001-TMB Document 1-1 Filed 01/04/19 Page 4 of 13
            21 . Plaintiff Liz Madsen also requested leave under FMLA to attend to her and

                   Plaintiff Katrina Madsen's injuries as a result the toxic mold environment

                   and was ignored by her employer after making numerous requests for such

                   leave and was given a second Notice of Contemplated Discharge after

                   making continued requests for such leave.

    IV.     Causes of Action

            A.           Count 1- Battery (Against NSB).

             22. Plaintiffs incorporate by reference the foregoing paragraphs 1-21 .

             23. The NSB knowingly placed Plaintiffs in a hazardous environment by

                  placing Plaintiffs in a horne located at 5306 Laura Madison Street

                  knowing that it contained toxic mold.

            24. As a result of the NSB' s intentional acts and offensive contact, Plaintiff

                  suffered debilitating and permanent injuries.

            B.           Count II- Gross Negligence (Against NSB).

            25. Plaintiffs incorporate by reference the foregoing paragraphs 1-24.

            26. The NSB had a duty of care to Plaintiffs to place them into housing free of

                  toxic mold.

            27. The NSB had a duty of care to Plaintiffs to remedy a hazardous condition

                   when it was reported to Defendant.

            28. The NSB and its officials breached its duty of care when it knowingly placed

                   Plaintiffs in a horne that had toxic mold.

Elizabeth Madsen, et a/. v. NSB, et a/.                                                         5
2BA-18-00252 CI
Amended Complaint

          Case 2:19-cv-00001-TMB Document 1-1 Filed 01/04/19 Page 5 of 13
            29. The NSB breached its duty of care when it failed to respond and remedy

                 toxic mold from the home in which Plaintiffs were living.

            30. As a proximate cause, a substantial factor, and as the result of the NSB's

                 breaches, Plaintiffs suffered debilitating and permanent injuries including

                 intrinsic lung disease and requiring them to use inhalers and take

                 medications.

            C.          Count III-Negligence (Against NSB).

            31 . Plaintiffs incorporate by reference the foregoing paragraphs 1-30.

           32. The NSB had a duty of care to Plaintiffs to place them into housing free of

                 toxic mold.

            33. The NSB had a duty of care to Plaintiffs to remedy a hazardous condition

                 when it was reported to Defendant.

            34. The NSB and its officials breached its duty of care when it placed Plaintiffs

                 in a home that had toxic mold.

            35. The NSB breached its duty of care when it failed to respond and remedy

                 toxic mold from the home in which Plaintiffs were living.

            36. As a proximate cause, a substantial factor, and as the result of the NSB's

                 breaches, Plaintiffs suffered debilitating and permanent injuries causing

                 Plaintiffs including intrinsic lung disease and requiring them to use inhalers

                 and take medications.




Elizabeth Madsen, eta/. v. NSB, et a/.                                                            6
2BA-18-00252 CI
Amended Complaint

         Case 2:19-cv-00001-TMB Document 1-1 Filed 01/04/19 Page 6 of 13
            D.           Count IV - Whistleblowing- Retaliation for Reporting Hazardous
                         Conditions (Against NSB and Defendants Habeich, Sovalik, and
                         Olemaun)

            37. Plaintiff Liz Madsen incorporates by reference the foregoing paragraphs 1-

                 36.

            38. On or about January-October 2017, Plaintiff Liz Madsen legally and

                 repeatedly reported the hazardous mold condition to the NSB's Risk

                 Management, PWD, the Mayor's Office, and Law Department.

            39. Plaintiff Liz Madsen also reported to the PWD and the Mayor's Office other

                 safety concerns such as the fatal monoxide leak involving the building that

                 she worked in and managed and PWD.

            40. NSBMC § 2.20.420(A)(l) states in part that no Borough employee, official

                 or contractor may discharge, threaten or otherwise discriminate, or attempt

                 to   discharge~   threaten or otherwise discriminate against a Borough

                 employee regarding his compensation, terms, conditions, location or

                 privileges of employment because:

                 the employee, or a person acting on behalf of the employee, reports to a

                 public body or is about to report to a public body a matter of public

                 concern.




Elizabeth Madsen, et a/. v. NSB, et al.                                                        7
2BA-l8-00252 CI
Amended Complaint

         Case 2:19-cv-00001-TMB Document 1-1 Filed 01/04/19 Page 7 of 13
            41. NSBMC § 2.20.420(0) states in part that a matter of public concern includes

                 a violation of a state, federal or municipal law, regulation or ordinance; or

                 a danger to public health or safety.

           42. Defendants violated NSBMC § 2.20.420.

            43. Defendants also violated AS § 18.60.089(a) which states in relevant part that

                 ''a person may not discharge or discriminate against an employee because the

                 employee has filed a complaint.. .. related to the enforcement of occupational

                 safety and health standards .. ..or because an employee has exercised

                 personally or on behalf of others a right afforded under AS 18.60.010-

                 18.60.105."

            44. Defendants also violated Chapter 5.03 of the Borough's Personnel Rules and

                 Regulations "PRR") (Whistleblowing provision) effective August 4, 2000

                 and revised May 21 , 2013) which covers prohibition for whistleblowing.

            45. As a result of reporting the hazardous conditions in violation of law and/or

                 policies and procedures, Defendants placed Plaintiff Liz Madsen on

                 investigative leave, removed her from her job, gave her a notice of

                 contemplated discharge, and went on a fishing expedition to try to figure out

                 how to terminate her employment.

            46. Defendants found bogus and unsubstantiated reasons for termination when

                 Plaintiff Liz Madsen had no prior disciplinary action and improperly gave a

                 notice of contemplated discharge causing her damages.

Elizabeth Madsen, eta/. v. NSB, et al.                                                            8
2BA-18-00252 CI
Amended Complaint

         Case 2:19-cv-00001-TMB Document 1-1 Filed 01/04/19 Page 8 of 13
            E.          Count V- Defamation (Against NSB and Defendants Habeich,
                        Sovalik, and Olemaun)

            47. Plaintiff Liz Madsen incorporates by reference the foregoing paragraphs 1-

                 46.

            48. PlaintitTLiz Madsen worked as a Program Manager since 2016 and has

                 resided in Utqiagvik, Alaska flk/a Barrow, Alaska since 2016.

            49. Plaintiff Liz Madsen has maintained an excellent reputation and has been a

                 hard-working, productive employee with the Borough.

            50. Defendants Habeich, Sovalik, and Olemaun are employees and agents of the

                  Defendant North Slope Borough.

             51. Plaintiff Liz Madsen is infonned and believes that these employees of

                  Defendant have and continue to make statements including but not limited

                  to disparaging remarks by telling others in the community, fellow

                  employees, and the professional community of which Plaintiff Liz Madsen

                  is a member, that Plaintiff Liz Madsen is making up stories and lying about

                  her injuries, and Defendants are defaming her character and reputation.

             52. Defendants Habeich, Sovalik, and Olemaun and possibly other employees

                  of Defendant had knowledge or should have known that these statements

                  were false.

             53. As a proximate cause of Defendants disseminating these untruths, Plaintiff

                  Liz Madsen' s reputation has been hanned and adversely affected her fitness



Elizabeth Madsen, eta/. v. NSB, et a/.                                                          9
2BA-18-002S2 CI
Amended Complaint

         Case 2:19-cv-00001-TMB Document 1-1 Filed 01/04/19 Page 9 of 13
                  for proper conduct in her lawful profession causing her damages as she

                  resides and works in Utqiagvik, Alaska.

             F.         Count VI- Defendants Breach of Good Faith and Fair
                        Dealing(Against NSB and Defendants Habeich, Sovalik, and
                        Olemaun)

            54. Plaintiff Liz Madsen incorporates by reference the foregoing paragraphs 1-

                  53.

            55. Plaintiff Liz Madsen's employment with the Defendant NSB includes the

                  implied covenant of good faith and fair dealing which is embodied in every

                  employment relationship entered into in Alaska and imposes a duty on

                  Defendant NSB and its officials to treat its employees in a fair, equitable,

                  nonbiased, and nondiscriminatory manner.

            56. All Defendants breached its duty when it subjected Plaintiff to a hostile work

                  environment and allowed to terminate Plaintiff Liz Madsen's employment in

                  retaliation for reporting.

            57. Defendant NSB also breached its duty as it failed to properly supervise,

                  monitor, properly train or admonish Elizabeth Madsen's supervisors and

                  individual defendants for their retaliatory behavior and actions.

            58. As a result ofDefendants' breaches, Defendant and its employees caused

                  Plaintiff Liz Madsen damages including lost wages, other economic

                  damages, and pain and suffering.




Elizabeth Madsen. eta/. v. NSB, et a/.                                                           10
2BA- 18-00252 Cl
Amended Complaint

        Case 2:19-cv-00001-TMB Document 1-1 Filed 01/04/19 Page 10 of 13
            59. As a result of engaging in such discriminatory behavior, Plaintiff also

                  suffered physical and emotional injuries.

            G.           Pendant Federal Cause of Action-Retaliation for Requesting
                         FMLA (against the NSB)

            60. Plaintiff Liz Madsen incorporate by reference the foregoing paragraphs 1-

            59.

            61. Defendant NSB is an employer covered by the Family and Medical Leave

                  Act pursuant to 29 U.S.C. 2601 , et seq.

            62. Plaintiff Liz Madsen was entitled to leave under the Family and Medical

                  Leave Act, pursuant to 29 CFR 825.114.

            63. Defendant NSB engaged in prohibited conduct under the FMLA by

                  interfering with, restraining or denying Plaintiff Liz Madsen's rights provided

                  under the Act.

            64. Defendant NSB's action foreclosed Plaintiff Liz Madsen's rights under the

                  FMLA, including but not limited to attempting to terminate her employment

                  for applying for, requesting, and/or taking leave under the FMLA.

            65. Defendant NSB's actions were intentional, with deliberate disregard for the

                  rights and sensibilities of the Plaintiff Liz Madsen.

            66. As a direct and proximate result of Defendant NSB's wrongful acts and

                   omissions, Plaintiff Liz Madsen sustained loss of earnings and earning

                   capacity; loss of fringe and pension benefits; suffered mental anguish,

                   physical and emotional distress; humiliation and embarrassment; loss of

Elizabeth Madsen, et a/. v. NSB, et a!.                                                        II
2BA-18-00252 CI
Amended Complaint

        Case 2:19-cv-00001-TMB Document 1-1 Filed 01/04/19 Page 11 of 13
                   professional reputation, and loss of the ordinary pleasures of everyday life,

                   including the right to pursue gainful employment of her choice.

            67. On this count Plaintiff Liz Madsen prays for judgment against the

                   Defendant NSB as follows:

             1.    Statutory damages for lost wages, benefits, and other compensation, plus

                   interest thereon at the statutory rate, pursuant to 29 U.S.C. §

                   2617(a)(l)(A)(i) and 29 U.S.C. §§ 2617(a)(l)(A)(ii);

             2.    Additional liquidated damages in the amount of the above-requested award,

                   pursuant to 29 U.S.C. § 2617(a)(l)(A)(iii);

             3.    Equitable relief in the form of reinstatement or front pay, as the court deems

                   appropriate, pursuant to 29 U.S.C. § 2617(a)(l)(B); and

             4.    Attorney' s fees, expert witness fees, and costs of this action, pursuant to 29

                   U.S.C. § 2617(a)(3), and such other relief as this Court may deem just and

                   proper.

                  WHEREFORE, Plaintiffs seeks compensatory damages, economic and

        noneconomic damages, as Plaintiffs suffered lung injuries including permanent lung

        disease, pain and suffering, and medical damages, and Liz Madsen also suffered

        emotional damages, harm to her reputation and financial well-being, future lost

        wages and front pay; and also requests punitive damages for the willful and

        retaliatory conduct by Defendants Habeich, Sovalik, and Olemaun, individually and

        severally, and request this court to enter judgment in Plaintiffs' favor and award an

Elizabeth Madsen, el a/. v. NSB, et a/.                                                              12
2BA-18-00252 CI
Amended Complaint

        Case 2:19-cv-00001-TMB Document 1-1 Filed 01/04/19 Page 12 of 13
        amount that is just and reasonable and to include attomey·s fees and costs, and

        requests an ad damnum in the amount of five million dollars ($5,000,000).

                                          Respectfully submitted,




                                           ara L. Bloom
                                          Alaska Bar No. 150907 1
                                          Attorney for Plaintiffs




Elizabeth Madsen, el a/. v. NSB. et al.                                                   13
2BA-18-00252 CI
Amended Complaint

        Case 2:19-cv-00001-TMB Document 1-1 Filed 01/04/19 Page 13 of 13
